Case: 18-12104    Date Filed: 03/10/2020   Page: 1 of 9



                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 18-12104
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 6:17-cr-00237-PGB-KRS-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                   versus

BAKARI MCCANT,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                               (March 10, 2020)

Before JORDAN, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:

      Bakari McCant appeals his conviction for brandishing a firearm during a

crime of violence—an attempted Hobbs Act robbery. He argues that his
                 Case: 18-12104        Date Filed: 03/10/2020        Page: 2 of 9



conviction for attempted Hobbs Act robbery does not qualify as a “crime of

violence” under 18 U.S.C. § 924(c)(3)(A)’s “elements clause.” Because our

court’s binding precedent expressly forecloses McCant’s argument, we affirm.

       We review de novo whether a particular offense is a “crime of violence”

under 18 U.S.C. § 924(c). United States v. St. Hubert, 909 F.3d 335, 345 (11th

Cir. 2018), cert. denied, 139 S. Ct. 1394 (2019). 1 Under our prior precedent rule,

“a prior panel’s holding is binding on all subsequent panels unless and until it is

overruled or undermined to the point of abrogation by the Supreme Court or by

this court sitting en banc.” United States v. Archer, 531 F.3d 1347, 1352 (11th Cir.

2008). We do not review arguments raised for the first time in a reply brief.

United States v. Benz, 740 F.2d 903, 916 (11th Cir. 1984).

       Section 924(c) provides for a mandatory consecutive sentence for any

defendant who uses or carries a firearm during a crime of violence or a drug-

trafficking crime. 18 U.S.C. § 924(c)(1). For the purposes of section 924(c),

“crime of violence” means an offense that is a felony and:

       (A) has as an element the use, attempted use, or threatened use of
       physical force against the person or property of another, or

1
  When referring to St. Hubert, we refer to our panel decision in that case reported at 909 F.3d 335.
We recognize, of course, that the part of our opinion that applied Ovalles II was abrogated by the
Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319 (2019), insofar as it overruled
Ovalles II. However, the part of St. Hubert on which we rely here—namely, that an attempted
Hobbs Act robbery qualifies as a crime of violence under the elements clause of section 924(c)—
remains good law. See In re Cannon, 931 F.3d 1236, 1243 (11th Cir. 2019) (citing St. Hubert as
holding that attempted Hobbs Act robbery qualifies as a crime of violence under section
924(c)(3)(A)).
                                                 2
              Case: 18-12104     Date Filed: 03/10/2020   Page: 3 of 9




      (B) that by its nature, involves a substantial risk that physical force
      against the person or property of another may be used in the course of
      committing the offense.

Id. § 924(c)(3). The statute’s two sections are known as the “elements clause,”

§ 924(c)(3)(A), and the “residual clause,” § 924(c)(3)(B). United States v. Davis,

139 S. Ct. 2319, 2324 (2019). The Supreme Court in Davis held that

section 924(c)(3)(B)’s residual clause is unconstitutionally vague. Id. at 2324–25,

2336. Nevertheless, in 2018, we held in St. Hubert, 909 F.3d at 351, that

attempted Hobbs Act robbery otherwise qualifies as a crime of violence under the

elements clause of section 924(c), an issue which Davis did not address.

Therefore, St. Hubert remains good law. See In re Cannon, 931 F.3d 1236, 1243

(11th Cir. 2019) (citing St. Hubert as holding that attempted Hobbs Act robbery

qualifies as a crime of violence under section 924(c)(3)(A)); see also In re Pollard,

931 F.3d 1318, 1321 (11th Cir. 2019) (holding that a Davis challenge is futile

when the crime for which the defendant was convicted satisfies the section

924(c)(3)(A) elements clause).

      McCant raises several arguments in support of his conclusion that his

conviction for attempted Hobbs Act robbery does not qualify as a crime of

violence under section 924(c)(3)(A)’s elements clause. His core argument,

however, is that our decision in St. Hubert no longer constitutes good law. He

argues that St. Hubert’s conclusion that attempted Hobbs Act robbery constitutes a
                                          3
              Case: 18-12104      Date Filed: 03/10/2020   Page: 4 of 9



crime of violence has been abrogated because it is inconsistent with the Supreme

Court’s decision in James v. United States, 550 U.S. 192 (2007), overruled on

other grounds by Johnson v. United States, 135 S. Ct. 2551, 2563 (2015), as

recognized in United States v. Morales-Alonso, 878 F.3d 1311, 1320 (11th Cir.

2018). As a backup argument, he contends that, insofar as our prior-panel

precedent rule compels adherence to St. Hubert, it should be overruled. We

address each in turn.

      First, McCant advances the argument that we are not bound by our decision

in St. Hubert, because it is contradicted by the Supreme Court’s decision in James,

or because a Seventh Circuit case relied on by the St. Hubert panel has since been

abrogated. McCant is incorrect.

      In James v. United States, the Supreme Court held that Florida’s attempted

burglary statute qualified as a “violent felony” under the Armed Career Criminal

Act’s (“ACCA”) residual clause. 550 U.S. at 195 (holding that the ACCA’s

residual clause was unconstitutionally vague). McCant’s specific argument is that,

in James, the Supreme Court considered attempted burglary as its own independent

offense under state law, and noted that attempts under other statutes did not

constitute “violent felonies” under the residual clause because those attempts

“could be satisfied by preparatory conduct that does not pose the same risk of




                                          4
               Case: 18-12104    Date Filed: 03/10/2020   Page: 5 of 9



violent confrontation and physical harm posed by an attempt to enter a structure

illegally.” Id. at 204–05.

      We think that McCant’s argument misreads the Supreme Court’s opinion in

James and that James is readily distinguishable from the case at hand. In James,

the Supreme Court looked at the Florida Supreme Court’s definition of what every

attempted burglary in Florida requires. See James, 550 U.S. at 202–03 (citing and

quoting Jones v. State, 608 So.2d 797, 799 (1992) for the proposition that

attempted burglary in Florida requires an “overt act directed toward entering or

remaining in a structure”). The Court concluded that Florida’s “[a]ttempted

burglary poses the same kind of risk” of “a face-to-face confrontation between the

burglar and a third party” because “[i]nterrupting an intruder at the doorstep while

the would-be burglar is attempting a break-in creates a risk of violent confrontation

comparable to that posed by finding him inside the structure itself.” Id. at 203–04.

Because James looked to Florida law to determine the category of elements of

Florida’s attempted burglary, and because the Florida definition is somewhat

different than the federal definition of attempted Hobbs Act burglary in St. Hubert,

what James says about the Florida law of attempted burglary does not undermine

at all what St. Hubert says about the federal definition of attempted Hobbs Act

robbery.




                                          5
                 Case: 18-12104        Date Filed: 03/10/2020        Page: 6 of 9



       James is also distinguishable in that it involved section 924(e)(2)(B)(ii)’s

residual clause, whereas St. Hubert involved section 924(c)(3)(A). The latter

specifically defines a “crime of violence” as including the attempted use of

physical force, whereas the former does not. In other words, the Court in James

was addressing whether Florida’s attempted burglary was a violent felony under

section 924(e)(2)(B)(ii)’s residual “serious potential risk of physical injury”

phrase, which—unlike section 924(c)(3)(A) in St. Hubert—had no explicit

inclusion of “attempted . . . use . . . of physical force.”2 Accordingly, our opinion

in St. Hubert is entirely consistent with the Supreme Court’s opinion in James. 3

       McCant also argues that St. Hubert has been undermined or abrogated

because one of the cases it relies on, Hill v. United States, 877 F.3d 717 (7th Cir.

2017), has itself been abrogated. He argues that the Seventh Circuit’s subsequent



2
  We also note that James was not presented with an issue like the one addressed in St. Hubert.
The issue in James, as stated by the Court, was “whether attempted burglary, as defined by Florida
law, falls within ACCA’s residual provision for crimes that ‘otherwise involv[e] conduct that
presents a serious potential risk of physical injury to another.” 550 U.S. at 197 (quoting
§ 924(e)(2)(B)(ii)). In James, “[t]he parties agree[d] that [Florida’s] attempted burglary does not
qualify as a ‘violent felony’ under [the elements clause in section 924)(e)(2)(B)(i)] because it does
not have ‘as an element the use, attempted use, or threatened use of physical force against the
person of another.’” Id. (quoting § 924(e)(2)(B)(i)). And the Court noted that it did not fall under
the enumerated clause. Id. Put yet another way, James involved the residual clause, not the
elements clause. Our case involves the elements clause—which St. Hubert determined is satisfied
by attempted Hobbs Act robbery—not the residual clause. Its holding, therefore, does not cast
doubt on St. Hubert’s.
3
  We note that St. Hubert was issued nearly a decade after James. Although James was not cited
in St. Hubert, we assume the panel was aware of James and found it distinguishable as we do
today.
                                                 6
               Case: 18-12104     Date Filed: 03/10/2020    Page: 7 of 9



opinion in United States v. D.D.B., 903 F.3d 684 (7th Cir. 2018), undermined its

opinion in Hill. We disagree. Though it is true that the St. Hubert panel relied on

Hill, we treat our sister circuits’ decisions as persuasive, not binding, authority.

That another circuit’s opinion, once viewed as persuasive to our court, has been

undermined, abrogated, or overruled does not necessarily damage the logical chain

we used to arrive at our conclusion. And in any event, the Seventh Circuit in

D.D.B. pointed out that, with respect to some completed crimes, the attempt

version does not require proof of intent to commit every element of the completed

crime. 903 F.3d at 693. In D.D.B., for example, the Seventh Circuit reiterated the

court’s holding in Hill—that “conviction of attempt requires proof of intent to

commit all elements of the completed crime,” id. at 690 (quoting Hill, 877 F.3d at

719 (emphasis in D.D.B.)—but noted that it did not apply to attempted robbery

under Indiana law. Id. at 690–91. The Seventh Circuit noted that Indiana’s

definition “of attempted robbery does not require intent.” Id. at 691. Accordingly,

“the reasoning of Hill does not apply.” Id. at 693.

      However, the case at hand and St. Hubert involve an attempted violation of

the Hobbs Act, which does require an intent to commit all elements of the

completed crime. See St. Hubert, 909 F.3d at 351 (“The intent element of a federal

attempt offense requires the defendant to have the specific intent to commit each

element of the completed offense.”); see also id. at 352 (“[A] completed Hobbs


                                           7
                 Case: 18-12104         Date Filed: 03/10/2020        Page: 8 of 9



Act robbery itself qualifies as a crime of violence under § 924(c)(3)(A) and,

therefore, attempt to commit Hobbs Act robbery requires that [the defendant]

intended to commit every element of Hobbs Act robbery, including the taking of

property in a forcible manner.”). Accordingly, we think that the Seventh Circuit’s

opinion in D.D.B. does not cast doubt on our decision in St. Hubert.4

       Second, we turn to McCant’s backup argument: He argues that we should

overrule our prior panel precedent rule. He raises this argument for the first time

in his reply brief, and therefore, we need not address this argument. See Benz, 740

F.2d at 916. But even if he had timely raised this argument, it would still be

unavailing. We understand that McCant makes this argument to preserve the issue

for further review by this court sitting en banc or by the Supreme Court. Fair

enough. But we are bound by our prior panel precedent rule, even as it relates to

the rule itself—that is to say, if it means anything at all, our prior panel precedent

rule means that we must apply our prior panel precedent rule here.

       And having established that we are bound by our prior panel precedent rule,

we conclude that McCant’s challenge to his section 924(c) conviction is foreclosed


4
  Additionally, we think that the government’s argument that D.D.B. simply clarified the Seventh
Circuit’s holding in Hill is sound. Though it merely cites an unpublished Seventh Circuit opinion
that D.D.B. “reiterated” Hill’s holding, see Desilva v. United States, 740 F. App’x 101, 102 (7th
Cir. 2018), our reading of D.D.B. yields a similar result. The court in D.D.B. merely clarified that
“the reasoning of Hill does not apply”—not that Hill’s reasoning was faulty—because the
assumptions and legal realities in play in Hill were not present with respect to the Indiana attempted
robbery statute in D.D.B. See D.D.B., 903 F.3d at 693.

                                                  8
                Case: 18-12104   Date Filed: 03/10/2020   Page: 9 of 9



by our binding precedent that attempted Hobbs Act robbery constitutes a crime of

violence under the elements clause of § 924(c). See St. Hubert, 909 F.3d at 351.

“Unless and until [St. Hubert] is overruled or undermined to the point of

abrogation by the Supreme Court or by this court sitting en banc,” which has not

happened, it remains binding on all of our subsequent panels. See Archer, 531

F.3d at 1352.

      For these reasons, we conclude that McCant’s conviction for an attempted

Hobbs Act robbery constitutes a crime of violence for the purposes of section

924(c)’s elements clause. His conviction is

      AFFIRMED.




                                         9